 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11   BRITTNEY MEJICO, an individual,             Case No. 2:20-cv-02234-DSF-AGR
12               Plaintiff,
13               v.                              ORDER OF DISMISSAL WITH
                                                 PREJUDICE
14   MIRACLE-EAR, INC., a Minnesota
     corporation; and DOES 1-10, inclusive,      ([Proposed] Order filed concurrently herewith)
15
                 Defendant.
16                                               Complaint Filed: February 3, 2020
                                                 Removed: March 6, 2020
17

18

19

20

21

22

23

24

25

26

27

28


                                ORDER OF DISMISSAL WITH PREJUDICE
 1         Having reviewed the stipulation by Plaintiff Brittney Mejico (“Plaintiff”) and
 2   Defendant Miracle-Ear, Inc. (“Defendant”) (together, the “Parties”), and finding good
 3   cause, the Court ORDERS that Plaintiff’s complaint and all claims alleged therein
 4   against Defendant are dismissed with prejudice.
 5         IT IS SO ORDERED.
 6   DATED: April 9, 2020
 7                                        Honorable Dale S. Fischer
                                          UNITED STATES DISTRICT JUDGE
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                              -1-
                               ORDER OF DISMISSAL WITH PREJUDICE
